                                                                           Orrick, Herrington & Sutcliffe LLP
                                                                           51 West 52nd Street
                                                                           New York, NY 10019-6142
                                                                           +1 212 506 5000
March 9, 2020                                                              orrick.com



VIA ECF
                                                                            Rochelle Swartz
                                                                            (212) 506-5367
The Honorable Sarah L. Cave                                                 rswartz@orrick.com

U.S. District Court for the Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007


Re:       Trellian Pty Ltd. v. adMarketplace, Inc., 19-cv-5939

Dear Magistrate Judge Cave:

        Pursuant to my conversation with chambers today, I am writing to request that the
settlement conference scheduled for today in this action be adjourned on the consent of the
parties. As requested by chambers, the parties will submit a letter to the Court as soon as
possible with proposed dates for the rescheduled conference.



                                             Respectfully submitted,

                                             /s/ Rochelle Swartz

                                             Rochelle Swartz

                                    The parties' joint Letter-Motion to adjourn the settlement
cc:    Counsel of Record            conference scheduled for today, March 9, 2020 (ECF No. 33) is
                                    GRANTED. The Settlement Conference is adjourned sine die. The
                                    parties are ordered to file a joint letter with proposed dates for
                                    the rescheduled conference by Friday, March 13, 2020.

                                    SO-ORDERED 3/9/2020
